    Case: 1:19-cv-05702 Document #: 114 Filed: 03/08/21 Page 1 of 8 PageID #:984




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


JOSHUA C. RUSHING,                               )
                                                 )
              Plaintiff,                         )
                                                 )
              vs.                                )      Case No. 19 C 5702
                                                 )
EXPERIAN INFORMATION SOLUTIONS,                  )
INC., PENNSYLVANIA HIGHER                        )
EDUCATION ASSISTANCE AGENCY                      )
d/b/a FEDLOAN SERVICING, GREAT                   )
LAKES EDUCATIONAL LOAN SERVICES,                 )
INC., UNITED STATES DEPARTMENT OF                )
EDUCATION, and PHIL ROSENFELT,                   )
Acting Secretary of Education, 1                 )
                                                 )
              Defendants.                        )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Joshua Rushing says that he was the victim of identity theft and forgery. He

contends the perpetrator applied for and received two student loans in his name. When

those loans defaulted, the U.S. Department of Education notified Rushing that it would

garnish his wages. Rushing objected to the wage garnishment on the basis that

someone stole his identity. The DOE overruled the objection because Rushing had not

submitted a loan discharge application based on identity theft or forgery, and it later

denied Rushing's request for reconsideration. Rushing then sued the DOE under the

Administrative Procedure Act, challenging its decisions as arbitrary and capricious.



1Acting Secretary of Education Phil Rosenfelt is substituted for the former Secretary of
Education pursuant to Federal Rule of Civil Procedure 25(d).
    Case: 1:19-cv-05702 Document #: 114 Filed: 03/08/21 Page 2 of 8 PageID #:985




      At some point after Rushing sued the DOE, it suggested that he file a a formal

loan discharge application. Rushing did so, but the DOE denied the application. The

DOE has now moved for summary judgment. The case is a procedural muddle, largely

because of how the DOE targeted its motion for summary judgment. Before getting to

that, however, the Court will discuss the background in greater detail.

                                      Background

      The following facts are undisputed unless otherwise noted. The DOE's records

show that in April 2012, a promissory note for two student loans was signed and

submitted in Joshua Rushing's name for attendance at the Art Institute of Pittsburgh.

These loans were disbursed in May 2012. Rushing contends that he received phone

calls and notices about student loans under his name in 2012 and 2013. In his

response to these inquiries, he stated that he had never taken out student loans and the

information was incorrect. DOE records reveal that someone made small payments on

these loans with a credit card between September 2014 and May 2015—each for ten

dollars. The DOE presumes Rushing made these payments, but Rushing contends that

he did not make them, as he did not own a credit card until 2019. In early 2015, the

loans went into default. On February 16, 2015, the DOE received a repayment

agreement bearing what purported to be Rushing's "wet" signature 2 for the department's

loan rehabilitation program.

      Rushing asserts that he was not aware that the loans had negatively impacted

his credit until 2019. In early 2019, Rushing applied for a mortgage loan. During that




2A "wet" signature describes a physical signature affixed to a hard copy of a document
with a pen or other writing instrument.
                                            2
     Case: 1:19-cv-05702 Document #: 114 Filed: 03/08/21 Page 3 of 8 PageID #:986




process, he became aware of several fraudulent accounts on his credit report—

including the two student loans that were taken out his name in 2012. In February or

March 2019, Rushing also received a notice that the DOE was planning on garnishing

his wages because of the unpaid loans.

A.     Rushing's objection to wage garnishment

       In June 2019, Rushing sent the DOE a request for hearing in which he objected

to the wage garnishment, contending that he never applied for the loan or received loan

proceeds. He theorized that someone had used his personal data to execute

documents to obtain the loans and signed his name.

       In August 2019, shortly after contacting the DOE, Rushing filed this lawsuit

against various consumer reporting agencies—including Equifax, Experian, Trans

Union, and FedLoan Servicing—under the Fair Credit Reporting Act, 15 U.S.C. § 1681.

Rushing did not initially name the DOE as a defendant.

       In September 2019, the hearing officer at the DOE concluded that Rushing did

not meet his burden of proving his objection—in part because he did not submit a loan

discharge application based on identity theft or forgery to support his contentions.

Accordingly, the hearing officer found that the debt was enforceable.

       In October 2019, Rushing requested reconsideration of the DOE's initial

garnishment hearing decision, again contending that the loan application was fraudulent

because it had been filed by someone who stole his identity. Rushing submitted with

his request a one-page police report, which contained little information. He still did not

file a loan discharge application based on identity theft or forgery to support his request

for reconsideration. In December 2019, the DOE denied Rushing's request for



                                             3
     Case: 1:19-cv-05702 Document #: 114 Filed: 03/08/21 Page 4 of 8 PageID #:987




reconsideration and upheld the hearing officer's decision.

       In January 2020, Rushing filed a second amended complaint in this case,

seeking judicial review of the DOE's decision under the APA. On the face of Rushing's

complaint, it appears that Rushing challenges both of the DOE's garnishment hearing

decisions. See 2d Am. Compl. ¶ 146 ("The Department's decisions to deny Plaintiff's

request for discharge were arbitrary . . . .").

B.     Rushing's submission of a formal loan discharge application

       At some point after he filed the second amended complaint, Rushing submitted

to the DOE a student loan discharge application based on identity theft and forgery.

The parties dispute whether Rushing signed the loan discharge application. The DOE

contends that Rushing did not sign or date his application; Rushing asserts that he

signed and submitted it on March 15, 2020. See Pl.'s Ex. A, Loan Discharge

Application: Forgery (dkt. no. 107). Although Rushing contends that the application was

dated and signed, the document he submitted to the Court is an undated and unsigned

application. See id. The DOE says that it encouraged Rushing to submit this

application to satisfy his obligation to exhaust his administrative remedies.

       The loan discharge application directions call for four signature samples from

actual documents the applicant signed. Rushing submitted only three documents

containing what he contended was his genuine signature. Rushing also included a copy

of his social security card with the application, but he stated in his application that the

signature on the card was inauthentic and contended that his aunt and legal guardian,

Rebecca Tyler, signed the card before he moved out of her home. Rushing also

indicated in his application that he suspected Tyler had applied for the loans and signed



                                                  4
   Case: 1:19-cv-05702 Document #: 114 Filed: 03/08/21 Page 5 of 8 PageID #:988




the promissory note in his name (there was just one note covering both loans).

Although the application form identified other types of documentation an applicant could

submit in support—such as a court determination that he had been the victim of identity

theft or a statement from a handwriting expert—Rushing did not submit any such

documentation.

       On April 28, 2020, the DOE issued a final agency decision based on Rushing's

loan discharge application. Based on a preponderance of the evidence, the DOE

upheld its prior decisions finding the loans enforceable and denied Rushing's request for

discharge based on identity theft and forgery. As part of its decision, the DOE made

several factual findings. It found that all of the personal information in the master

promissory note, save for Rushing's e-mail address, was correct; "wet" signatures on

two loan documents in the DOE's records matched the signature on Rushing's social

security card and state identification card; the insufficiency of certain evidence

(specifically, a police report concerning little information about the alleged identity theft)

made the DOE question Rushing's credibility; Rushing did not take legal action until

2019, despite being on notice of loans taken out in his name as early as 2012 and 2013;

the evidence suggested Rushing made nine voluntary student loan payments between

September 2014 and May 2015; and finally, Internet data revealed that the promissory

note was submitted in the same geographical area where Rushing resides.

       Rushing did not further amend his complaint to include the DOE's April 2020

decision on the loan discharge application as a matter on which he sought review.

                                         Discussion

       In count 5 of his second amended complaint, Rushing seeks declaratory and



                                              5
   Case: 1:19-cv-05702 Document #: 114 Filed: 03/08/21 Page 6 of 8 PageID #:989




injunctive relief against the DOE for agency determinations that he contends were

arbitrary, capricious, an abuse of discretion, and not in accordance with the APA, 5

U.S.C. § 706. As just discussed, in his second amended complaint, Rushing seeks

judicial review of two DOE decisions: the September 2019 denial of his objection to

wage garnishment and the December 2019 denial of his request for reconsideration of

the denial. See 2d Am. Compl. ¶ 146.

       So far, so good. But when the DOE moved for summary judgment, it focused not

on its 2019 decisions but rather on the April 2020 decision denying the loan discharge

application, which—as noted earlier—is not even mentioned in Rushing's complaint. Its

motion inaccurately characterized Rushing's complaint as follows: "Rushing challenges,

under the Administrative Procedure Act, [the DOE's] final decision to deny his

application to discharge the overdue student loans." Def.'s Mem. at 2. That was just

plain wrong: Rushing did not mention that decision in his second amended complaint;

he had not even filed the loan discharge application at that point.

       The short, and correct, answer to the DOE's motion would have been that it was

addressing a decision he had not challenged. But although Rushing pointed out the

disconnect in his response to the DOE's motion for summary judgment, see Pl.'s Resp.

at 2 (stating that "Plaintiff never amended his APA claim against the USDOE to include

the additional record Plaintiff included in the March 15, 2020 Loan Discharge

Application: Forgery"), he did not ask the Court to deny the motion on this basis.

Rather, he decided to rely on the evidence he had submitted with the loan discharge

application to argue that the DOE's decisions on his earlier objections to the

garnishment were arbitrary and capricious—even though the DOE had none of that



                                             6
    Case: 1:19-cv-05702 Document #: 114 Filed: 03/08/21 Page 7 of 8 PageID #:990




evidence when it made those decisions. 3

      This doesn't work either. Review under the APA is limited to the record that was

before the agency at the time of the challenged decision. Mittelstadt v. Perdue, 913

F.3d 626, 633 (7th Cir. 2019). But rather than pointing this out in reply, the DOE

doubled down on the procedural muddle it had created with its motion: it said that the

Court should read Rushing's complaint—which, again, was filed before the loan

discharge application had even been suggested, let alone filed—to include a challenge

to the post-complaint denial of that application: "Federal complaints are not frozen in

time," the DOE said. Def.'s Reply at 3.

      Perhaps so, but a plaintiff is the master of his complaint. See, e.g., The Fair v.

Kohler Die & Specialty Co., 228 U.S. 22, 25 (1913) ("Of course, the party who brings a

suit is master to decide what law he will rely upon.") (Holmes, J.). The DOE cites no

authority for its facially absurd proposition that a defendant can force an amendment on

a plaintiff to include a claim he has chosen not to make.

      The bottom line is this: Rushing never amended his complaint to challenge the

loan discharge application, and the DOE's motion for summary judgment does not

address the two agency decisions that Rushing did challenge. The DOE shot at the

wrong target.

      The DOE says that without the March 2020 loan application, it would have

argued that Rushing's complaint failed because he had not exhausted administrative



3 Perhaps worse still (from a procedural standpoint), Rushing's response brief cited
additional more evidence that he did not submit to the agency as part of his March 2020
loan discharge application. The Court cannot imagine a basis on which it could
appropriately consider that evidence in a challenge to the agency's April 2020 decision
on that application, not to mention its 2019 decisions on the earlier matters.
                                            7
   Case: 1:19-cv-05702 Document #: 114 Filed: 03/08/21 Page 8 of 8 PageID #:991




remedies. See Def.'s Reply at 3. If so, then perhaps that is the motion the DOE should

have filed. But that is not what the agency did. The DOE is not entitled to remake

Rushing's complaint into what it thinks the complaint should say and then target that

(non-existent) version with a dispositive motion.

       The Court concludes that the appropriate course is to deny the DOE's summary

judgment motion on the ground that it does not address the claim against the agency

that Rushing made in his complaint. At the next status hearing, the Court will discuss

with counsel the appropriate next steps. One option that Rushing may wish to consider

is a fresh loan discharge application, this time including all of his evidence. The

agency's regulations do not appear to preclude Rushing from pursuing further

administrative remedies—such as filing another application to discharge the loan. See

34 C.F.R. § 685.215(c)(5); see also Carver v. DeVos, No. 3:19 C 00191, 2021 WL

725824 (M.D. Tenn. Feb. 3, 2021) (describing DOE's seventh and eighth denials of the

plaintiff's application for loan discharge).

                                         Conclusion

       The Clerk is directed to substitute Acting Secretary of Education Phil Rosenfelt

as defendant in place of former Secretary of Education Betsey DeVos. For the

foregoing reasons, the Court denies defendant's motion for summary judgment [dkt. no.

85]. The case is set for a telephone status hearing on March 24, 2021 at 9:45 a.m.,

using call-in number 888-684-8852, access code 746-1053. Counsel should wait for the

case to be called before announcing themselves.

Date: March 8, 2021                                ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge



                                               8
